SERIES I PREFERRED STOCK PURCHASE AGREEMENT
 
THIS SERIES I PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of June 4, 2010 (the “Effective Date”), by and among The Quercus
Trust (“Quercus” or the “Purchaser”), and Entech Solar, Inc., a Delaware
corporation (the “Company”).
 
WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to sell to the Purchaser, shares of the Company’s Series I Preferred
Stock, par value $0.01 per share (“Series I Preferred Stock”), on the terms set
forth herein;
 
WHEREAS, the Company is offering the Series I Preferred Stock pursuant to Rule
506 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”); and
 
WHEREAS, the rights provided under the Series I Preferred Stock are pursuant to
that certain Investment Letter Agreement, by and between WorldWater & Solar
Technologies Corp. and The Quercus Trust, dated February 11, 2008.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:
 
1.  
Sale of Shares.

 
1.1. Purchase and Sale of Shares.  The Company hereby agrees to issue and sell
to Quercus one hundred (100) shares of Series I Preferred Stock at a price of
$100.00 per share (the “Share Price”), for an aggregate purchase price of
$10,000, which shares shall be purchased by Quercus upon the full execution of
this Agreement.
 
1.2. The Closing.  The sale and purchase of the Series I Preferred Stock shall
take place at the offices of the Company, or at such other location as the
Company and Quercus mutually agree, on the date first set forth above (the
“Closing”).  At the Closing, the Company shall deliver to Quercus a certificate
representing the Series I Preferred Stock (the “ Certificate”) in the form set
forth on Exhibit A hereto, against delivery to the Company of a check or wire
transfer in the amount of the Share Price.  The obligation of Quercus to
consummate the purchase at the Closing is subject to issuance of the Certificate
by the Company and the truth and accuracy of the representations and warranties
of the Company in Section 2 below.
 
2.  
Representations and Warranties of the Company.  Except as set forth under the
corresponding section of the attached Disclosure Schedules, which shall be
deemed a part hereof, the Company hereby represents and warrants to, and as
applicable covenants with, Purchaser as of the Effective Date:

 
2.1. Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth on Section 2.1 to the Disclosure Schedule.  The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Person (as defined in Section 2.7) the Company owns or controls, or in
which the Company, directly or indirectly, owns a majority of the capital stock
or similar interest that would be disclosable pursuant to Regulation S-K, Item
601(b)(21) (each a “Subsidiary”), and all of such directly or indirectly owned
capital stock or other equity interests are owned free and clear of any liens,
charges, security interests, encumbrances, rights of first refusal, preemptive
rights or other restrictions (any such encumbrance a “Lien”).  All the issued
and outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.
 
2.2. Organization and Qualification.  Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a material adverse effect on (i) the legality, validity or enforceability of
any Transaction Document (as defined in Section 2.3), (ii) the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (each a “Material Adverse Effect”), and no proceeding has
been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.
 
2.3. Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder or
thereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby or thereby have been
duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company.  This Agreement has been,
or upon delivery will be, duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.  Neither the Company
nor any Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, by-laws or other organizational or
charter documents.
 
2.4. No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the issuance and sale of the Series I Preferred Stock and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, articles of
association, bylaws, or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected,
or (iv) conflict with or violate the terms of any agreement by which the Company
or any Subsidiary is bound or to which any property or asset of the Company or
any Subsidiary is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
 
2.5. Filings, Consents and Approvals.  Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of this Agreement, other
than required federal and state securities filings and such filings and
approvals as are required to be made or obtained under the applicable trading
market rules in connection with the transactions contemplated hereby, each of
which has been, or (if not yet required to be filed) shall be, timely filed.
 
2.6. Issuance of the Series I Preferred Stock.  The Series I Preferred Stock has
been duly authorized and, when issued and paid for in accordance with this
Agreement, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens.  The Company has reserved from its duly authorized
capital stock a number of shares of Series I Preferred Stock for issuance equal
to the number of shares of Series I Preferred Stock which could be issued
pursuant to the terms of this Agreement.
 
2.7. Capitalization.  Other than as set forth in Section 2.7 to the Disclosure
Schedule, the capitalization of the Company is as described in the Company’s
most recently filed periodic SEC Report (as defined below).  Except with respect
to equity participation rights of the holder of the Company’s Series D Preferred
Stock which are not applicable in this transaction, no individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind (each a “Person”) has
any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by this
Agreement.  Except (i) as a result of the purchase and sale of Series I
Preferred Stock, (ii) as set forth in the reports required to be filed by the
Company under the Securities Act and/or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of
the Exchange Act, for the two years preceding the Effective Date (or such
shorter period as the Company was required by law to file such material) and for
the period in which this Agreement is in effect (the “SEC Reports”), or (iii) as
set forth on Section 2.7 to the Disclosure Schedule, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock.  The issuance and
sale of Series I Preferred Stock will not obligate the Company to issue shares
of Common Stock or other securities to any Person (other than Purchaser) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange, or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of Series I Preferred Stock.  There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.
 
2.8. SEC Reports; Financial Statements.  The Company has filed all required SEC
Reports for the two years preceding the Effective Date on a timely basis.  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the U.S. Securities and Exchange Commission (the “SEC”)
promulgated thereunder, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles as consistent applied in the United
Stated (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
2.9. Material Changes.  Except as set for in Section 2.9 to the Disclosure
Schedules, since the date of the latest audited financial statements included
within the SEC Reports (i) there has been no event, occurrence or development
that has had, or that could reasonably be expected to result in, a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock (other than as contemplated and permitted by this
Agreement), and (v) the Company has not issued any equity securities to any
officer, director or other Affiliate, except to the Purchaser or pursuant to
existing Company equity incentive plans or as disclosed in the SEC Reports.  The
Company does not have pending before the SEC any request for confidential
treatment of information.  For purposes of this Agreement, “Affiliate” means any
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with a Person, as such
terms are used in and construed under Rule 144 under the Securities Act and with
respect to Purchaser, without limitation, any Person owning, owned by, or under
common ownership with Purchaser, and any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as Purchaser
will  be deemed to be an Affiliate
 
2.10. Litigation.  Except as set forth on Section 2.10 to the Disclosure
Schedule, there is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”), which (i) adversely affects or challenges the legality, validity
or enforceability of any of this Agreement or the Series I Preferred Stock, or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary, nor to the knowledge of the Company any director or officer thereof,
is or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company.  The SEC
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
2.11. Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.
 
2.12. Compliance.  Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other similar agreement or instrument
to which it is a party or by which it or any of its properties is bound (whether
or not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business, except in each case under clauses (i)-(iii) above as
could not have a Material Adverse Effect.
 
2.13. Regulatory Permits.  The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
2.14. Title to Assets.  The Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and each Subsidiary and Liens for the payment of federal, state or other
taxes, the payment of which is neither delinquent nor subject to penalties.  Any
real property and facilities held under lease by the Company and each Subsidiary
are held by them under valid, subsisting and enforceable leases of which the
Company and each Subsidiary are in compliance.
 
2.15. Patents and Trademarks.  The Company and each Subsidiary have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any Subsidiary has received a
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person.  Except as set
forth on Section 2.15 to the Disclosure Schedule, to the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights of the Company or each Subsidiary.
 
2.16. Insurance.  The Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
each Subsidiary are engaged, including but not limited to directors and officers
insurance coverage equal to at least one million five-hundred thousand dollars
($1,500,000).  To the best of Company’s knowledge, such insurance contracts and
policies are accurate and complete.  Neither the Company nor any Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
2.17. Transactions With Affiliates and Employees.  Except as set forth in the
SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any equity incentive plan of the
Company.
 
2.18. Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the Effective Date.  The Company and each Subsidiary
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s most recently filed periodic report under the
Exchange Act, as the case may be, is being prepared.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the date prior to the filing date of the most recently
filed periodic report under the Exchange Act (such date, the “Evaluation
Date”).  The Company presented in its most recently filed periodic report under
the Exchange Act the conclusions of the certifying officers about the
effectiveness of the Company’s disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Except as set forth on Section 2.18 to
the Disclosure Schedules, since the Evaluation Date, there have been no
significant changes in the Company’s internal accounting controls or its
disclosure controls and procedures or, to the Company’s knowledge, in other
factors that could materially affect the Company’s internal accounting controls
or its disclosure controls and procedures.
 
2.19. Certain Fees.  No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.  Purchaser shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section 2.19 that may be
due in connection with the transactions contemplated by this Agreement.
 
2.20. Private Placement. Assuming the accuracy of Purchaser representations and
warranties set forth in Section 3, no registration under the Securities Act is
required for the offer and sale of Series I Preferred Stock by the Company to
Purchaser as contemplated hereby. The issuance and sale of Series I Preferred
Stock hereunder does not contravene the rules and regulations of any trading
market.
 
2.21. Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for Series I Preferred Stock, will not be
or be an affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.
 
2.22. Registration Rights.  Except as set forth on Section 2.22 of the
Disclosure Schedules, no Person (other than Purchaser pursuant to this
Agreement) has any right to cause the Company to effect the registration under
the Securities Act of any securities of the Company.
 
2.23. Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration.  The Company has not, in the 12 months preceding the
Effective Date, received notice from any trading market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such trading market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
 
2.24. Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under the Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Purchaser as a result of Purchaser and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including without limitation the Company’s issuance of Series I Preferred Stock
and Purchaser’s ownership of Series I Preferred Stock.
 
2.25. No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of Series I Preferred Stock
to be integrated with prior offerings by the Company for purposes of the
Securities Act or which could violate any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the trading market.
 
2.26. Financial Condition.  As set forth in the SEC Reports, the Company
anticipates that all cash resources will be expended prior to the end of the
fiscal year and, if unable to raise additional financing, the Company may be
required to: (1) reduce spending plans, (2) license products or technologies
that the Company would otherwise seek to commercialize to third parties, and/or
(3) sell certain assets.  In connection with the transactions contemplated by
this Agreement: (i) the Company has paid undisputed debts as they matured for at
least one year prior to the Effective Date, (ii) the Company will not be
rendered insolvent by such transactions, (iii) after giving effect to such
transactions, the Company will be able to pay its short term debts as they
mature, (iv) such transactions will not cause the Company to be left with
unreasonably small capital for the business in which it is engaged and proposes
to be engaged, (v) the Company did not and does not have any intent to hinder,
delay, or defraud any of its creditors, (vi) the Company has a valid business
reason for entering into such transactions, and (vii) the Company is receiving
new value and consideration therefor constituting reasonably equivalent value
and fair market value consideration.
 
2.27. Tax Status.  The Company and each of its Subsidiaries has made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.
 
2.28. No General Solicitation or Advertising.  Neither the Company nor, to the
knowledge of the Company, any of its directors or officers (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to the sale of Series I
Preferred Stock, or (ii) made any offers or sales of any security or solicited
any offers to buy any security under any circumstances that would require
registration of the Series I Preferred Stock under the Securities Act or made
any “directed selling efforts” as defined in Rule 902 of Regulation S.
 
2.29. Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
2.30. Acknowledgment Regarding Purchaser’s Purchase of Series I Preferred
Stock.  The Company acknowledges and agrees that Purchaser is acting solely in
the capacity of arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby.  The Company further acknowledges that
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by Purchaser or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to Purchaser’s purchase of Series I Preferred Stock.  The Company further
represents to Purchaser that the Company’s decision to enter into this Agreement
has been based solely on the independent evaluation of the Company and its
representatives.
 
2.31. Accountants.  The Company’s accountants are set forth in the SEC Reports
and such accountants are an independent registered public accounting firm as
required by the SEC Guidance.
 
2.32. No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company, and the Company is current with respect to any fees owed to its
accountants and lawyers, except for any past-due amounts that may be owed in the
ordinary course of business.
 
2.33. Section 5 Compliance. No representation or warranty or other statement
made by Company in this Agreement contains any untrue statement or omits to
state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. The Company is not aware of
any facts or circumstances that would cause the transactions contemplated by
this Agreement, when consummated, to violate Section 5 of the Securities Act or
other federal or state securities laws or regulations.
 
3.  
Representations and Warranties of Quercus.  Purchaser hereby represents and
warrants to, and agrees with, the Company that:

 
3.1. Organization; Authority.  Purchaser is an entity duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, company power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations thereunder.  The execution, delivery and performance
by Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of
Purchaser.  Each Transaction Document to which it is a party has been (or will
be) duly executed by Purchaser, and when delivered by Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
3.2. Investor Status.  At the time Purchaser was offered shares of Series I
Preferred Stock, it was, and at the Effective Date it is an “accredited
investor” as defined in Rule 501(a) under the Securities Act.
 
3.3. Experience of Investor.  Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in Series I Preferred Stock, and has so evaluated the
merits and risks of such investment.  Purchaser is able to bear the economic
risk of an investment in Series I Preferred Stock and, at the present time, is
able to afford a complete loss of such investment.
 
3.4. General Solicitation.  Purchaser is not purchasing Series I Preferred Stock
as a result of any advertisement, article, notice or other communication
regarding the Series I Preferred Stock published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
The Company acknowledges and agrees that Purchaser does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.
 
4.  
Other Agreements between the Parties.

 
4.1. Transfer Restrictions.
 
(a) The Series I Preferred Stock may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of Series I
Preferred Stock other than (i) pursuant to an effective registration statement
or Rule 144 promulgated under the Securities Act, (ii) to the Company, (iii) to
an Affiliate of Purchaser, or (iv) in connection with a pledge as contemplated
in Section 4.1(b), the Company may require the transferor thereof to provide to
the Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, to the effect that such transfer does not require
registration of such transferred Series I Preferred Stock under the Securities
Act.
 
(b) Purchaser agrees to the imprinting, so long as is required by this Section
4.1, of the following legend, or substantially similar legend, on any
certificate evidencing Series I Preferred Stock:
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company agrees to cause such legend to be removed immediately upon
effectiveness of a registration statement, or when any Common Shares are
eligible for sale under Rule 144 and, if requested by Purchaser or the transfer
agent, to promptly provide at the Company’s expense a legal opinion of counsel
to the Company confirming that such legend may be removed.  Company further
acknowledges and agrees that Purchaser may from time to time pledge pursuant to
a bona fide margin agreement with a registered broker-dealer or grant a security
interest in some or all of the Series I Preferred Stock to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, Purchaser may transfer
pledged or secured Series I Preferred Stock to the pledgees or secured
parties.  Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith.  Further, no notice shall be
required of such pledge.  At Purchaser’s reasonable expense, the Company will
execute and deliver such documentation as a pledgee or secured party of Series I
Preferred Stock may reasonably request in connection with a pledge or transfer
of Series I Preferred Stock.
 
4.2. Furnishing of Information.  As long as Purchaser owns Series I Preferred
Stock, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the Effective Date pursuant to the Exchange
Act.  Upon the request of Purchaser, the Company shall deliver to Purchaser a
written certification of a duly authorized officer as to whether it has complied
with the preceding sentence. As long as Purchaser owns Series I Preferred Stock,
if the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to Purchaser and make publicly available in accordance with
Rule 144(c) such information as is required for Purchaser to sell Series I
Preferred Stock under Rule 144.  The Company further covenants that it will take
such further action as any holder of Series I Preferred Stock may reasonably
request, all to the extent required from time to time to enable such Person to
sell such Series I Preferred Stock without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.
 
4.3. Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Series I Preferred Stock in a manner that would require the registration under
the Securities Act of the sale of the Series I Preferred Stock to Purchaser or
that would be integrated with the offer or sale of the Series I Preferred Stock
for purposes of the rules and regulations of any trading market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.
 
4.4. Securities Laws Disclosure; Publicity.  The Company shall timely file a
Current Report on Form 8-K as required by this Agreement, and in the Company’s
discretion shall file a press release, in each case reasonably acceptable to
Purchaser, disclosing the material terms of the transactions contemplated
hereby.  The Company and Purchaser shall consult with each other in issuing any
press releases with respect to the transactions contemplated hereby, and neither
the Company nor Purchaser shall issue any such press release or otherwise make
any such public statement without the prior consent of the Company, with respect
to any such press release of Purchaser, or without the prior consent of
Purchaser, with respect to any such press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law or trading market regulations, in which case the disclosing
party shall promptly provide the other party with prior notice of such public
statement or communication.  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of Purchaser, or include the name of Purchaser in
any filing with the SEC or any regulatory agency or trading market, without the
prior written consent of Purchaser, except (i) as contained in the Current
Report on Form 8-K and press release described above, (ii) as required by
federal securities law in connection with any registration statement under which
the Common Shares are registered, (iii) to the extent such disclosure is
required by law or trading market regulations, in which case the Company shall
provide Purchaser with prior notice of such disclosure, or (iv) to the extent
such disclosure is required in any SEC Report filed by the Company.
 
4.5. Shareholders Rights Plan.  No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that Purchaser is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Series I Preferred Stock under this Agreement or under any
other agreement between the Company and Purchaser. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.
 
4.6. Reimbursement.  If Purchaser becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by
Purchaser to or with any current stockholder), solely as a result of Purchaser’s
acquisition of Series I Preferred Stock under this Agreement, the Company will
reimburse Purchaser for its reasonable legal and other reasonable expenses
(including the reasonable cost of any investigation preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred, or will assume the defense of Purchaser in such matter.  The
reimbursement obligations of the Company under this Section 4.6 shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of Purchaser who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of Purchaser and any such Affiliate, and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
the Company, Purchaser and any such Affiliate and any such Person.  The Company
also agrees that neither Purchaser nor any such Affiliates, partners, directors,
agents, employees or controlling persons shall have any liability to the Company
or any Person asserting claims on behalf of or in right of the Company solely as
a result of acquiring Series I Preferred Stock under this Agreement.
 
4.7. Indemnification of Purchaser.
 
(a) Company Indemnification Obligation.  Subject to the provisions of this
Section 4.7, the Company will indemnify and hold Purchaser, their Affiliates and
attorneys, and each of their directors, officers, shareholders, partners,
employees, agents, and any person who controls Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Purchaser Parties” and each a “Purchaser Party”), harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, reasonable costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Purchaser Party may suffer or
incur as a result of or relating to (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or (ii) any action instituted against any Purchaser Party, or any of
them or their respective Affiliates, by any stockholder of the Company who is
not an Affiliate of a Purchaser Party, with respect to any of the transactions
contemplated by this Agreement (unless such action is based upon a breach of
Purchaser’s representations, warranties or covenants this Agreement or any
agreements or understandings Purchaser may have with any such stockholder or any
violations by Purchaser of state or federal securities laws or any conduct by
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance).
 
(a) Indemnification Procedures.  If any action shall be brought against a
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing.  The Purchaser Parties shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of the Purchaser
Parties except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict with respect to the dispute in question on any
material issue between the position of the Company and the position of the
Purchaser Parties such that it would be inappropriate for one counsel to
represent the Company and the Purchaser Parties.  The Company will not be liable
to the Purchaser Parties under this Agreement (i) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (ii) to the extent, but only
to the extent that a loss, claim, damage or liability is either attributable to
Purchaser’s breach of any of the representations, warranties, covenants or
agreements made by Purchaser in this Agreement.
 
4.8. Required Approval.  No transactions contemplated under this Agreement shall
be consummated for an amount that would require approval by any trading market
or Company stockholders under any approval provisions, rules or regulations of
any trading market applicable to the Company, unless and until such approval is
obtained.  Company shall use best efforts to obtain any required approval as
soon as possible.
 
5.  
Miscellaneous.

 
5.1. Fees and Expenses.  Each party shall pay the fees and expenses of its own
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all stamp and
other taxes and duties levied in connection with the sale of the Series I
Preferred Stock, if any.
 
5.2. Notices.  Unless a different time of day or method of delivery is set forth
in this Agreement, any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of:  (a) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail prior
to 5:30 p.m. Eastern time on a trading day and an electronic confirmation of
delivery is received by the sender, (b) the next trading day after the date of
transmission, if such notice or communication is delivered later than 5:30 p.m.
Eastern time or on a day that is not a trading day, (c) the next trading day
after receipt from a nationally recognized overnight courier service, (d) three
trading days following the date of mailing by U.S. mail, or (e) upon actual
receipt by the party to whom such notice is given by personal delivery.  The
addresses for such notices and communications are those set forth following the
signature page hereof, or such other address as may be designated in writing
hereafter, in the same manner, by such Person.
 
5.3. Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
5.4. Headings.  The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.5. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld or delayed.  Purchaser may assign any or all of its rights
under this Agreement (a) to any Affiliate, or (b) to any Person other than an
Affiliate to whom Purchaser assigns or transfers any Series I Preferred Stock
provided that such Person agrees in writing to be bound, with respect to the
transferred Series I Preferred Stock, by the provisions hereof that apply to the
“Purchaser”.
 
5.6. No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 4.7.
 
5.7. Governing Law; Dispute Resolution.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of New York, without regard to the principles of conflicts of law that
would require or permit the application of the laws of any other
jurisdiction.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  The parties hereby waive all rights to a trial
by jury.  If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses reasonably incurred in connection with the
investigation, preparation and prosecution of such action or proceeding.
 
5.8. Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery and exercise of the Series I Preferred
Stock.
 
5.9. Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or in a PDF by e-mail transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.
 
5.10. Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
5.11. Replacement of Series I Preferred Stock.  If any certificate or instrument
evidencing any Series I Preferred Stock is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Series I Preferred Stock.
 
5.12. Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Purchaser and
the Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be
adequate.   Neither the Company nor Purchaser shall be liable for special,
indirect, consequential or punitive damages suffered or alleged to be suffered
by the other party or any third party, whether arising from or related to this
Agreement or otherwise.
 
5.13. Payment Set Aside.  To the extent that the Company makes a payment or
payments to Purchaser pursuant to any Transaction Document or Purchaser enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.14. Construction.  The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.
 
5.15. Entire Agreement.  This Agreement, together with the Exhibits and
Schedules hereto, contains the entire agreement and understanding of the
parties, and supersedes all prior and contemporaneous agreements, term sheets,
letters, discussions, communications and understandings, both oral and written,
which the parties acknowledge have been merged into this Agreement.  No party,
representative, attorney or agent has relied upon any collateral contract,
agreement, assurance, promise, understanding or representation not expressly set
forth hereinabove.  The parties hereby expressly waive all rights and remedies,
at law and in equity, directly or indirectly arising out of or relating to, or
which may arise as a result of, any Person’s reliance on any such assurance.
 


 
 
[SIGNATURE PAGE FOLLOWS]


 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
  
 
 

  THE QUERCUS TRUST         Address:  By:       /s/ David
Gelbaum                                                          13301 Park
Vista Blvd., Suite 100                                   Name:  David Gelbaum
Fort Worth, Texas 76177 Title:     Trustee           ENTECH SOLAR, INC.        
Address:  By:       /s/ Charles
Michel                                                     13301 Park Vista
Blvd., Suite 100                                   Name:  Charles Michel Fort
Worth, Texas 76177 Title:     Chief Financial Officer

 
                                                 
 
 
[Signature Page to Series I Stock Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


SERIES I STOCK CERTIFICATE




